
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.2


GENZYME CORPORATION

1998 Director Stock Option Plan


1.    General; Purpose.

        This 1998 Director Stock Option Plan dated March 6, 1998 (the "Plan")
governs options to purchase common stock, $0.01 par value (the "Stock"), of
Genzyme Corporation (the "Company") granted on or after the date hereof by the
Company to members of the Board of Directors (each, a "Director") of the Company
(the "Board") who are not also officers or employees of the Company. The Plan
constitutes an amendment and restatement of the Company's 1988 Director Stock
Option Plan (the "Prior Plan") and supersedes the Prior Plan, the separate
existence of which shall terminate on the effective date of this Plan. The
rights and privileges of holders of options outstanding under the Prior Plan
shall not be adversely affected by the foregoing action.

        The purpose of the Plan is to attract and retain qualified persons to
serve as Directors of the Company and to encourage ownership of stock of the
Company by such Directors so as to provide additional incentives to promote the
success of the Company.

2.    Administration of the Plan; Governing Law.

        Grants of stock options under the Plan shall be automatic as provided in
Section 7. However, all questions of interpretation with respect to the Plan and
options granted under it shall be determined by a committee consisting of all
Directors of the Company who are not eligible to participate in the Plan, and
such determination shall be final and binding upon all persons having an
interest in the Plan. This Plan shall be governed by and interpreted in
accordance with the laws of The Commonwealth of Massachusetts.

3.    Persons Eligible to Participate in the Plan.

        Members of the Board who are not also officers or employees of the
Company shall be eligible to participate in the Plan.

4.    Shares Subject to the Plan.

        (a)    An aggregate of 1,462,491 shares of Stock may be issued upon
exercise of options granted under this Plan. In the event of a stock dividend,
split-up, combination or reclassification of shares, recapitalization or other
similar capital change relating to the Stock, the maximum aggregate number and
kind of shares or securities of the Company as to which options may be granted
under this Plan and as to which options then outstanding shall be exercisable,
and the option price of such options, shall be appropriately adjusted by the
Board (whose determination shall be conclusive) so as to preserve the value of
the option.

        (b)    In the event of a consolidation or merger of the Company with
another corporation where the Company's stockholders do not own a majority in
interest of the surviving or resulting corporation, or the sale or exchange of
all or substantially all of the assets of the Company, or a reorganization or
liquidation of the Company, any deferred exercise period shall be automatically
accelerated and each holder of an outstanding option shall be entitled to
receive upon exercise and payment in accordance with the terms of the option the
same shares, securities or property as he or she would have been entitled to
receive upon the occurrence of such event if he or she had been, immediately
prior to such event, the holder of the number of shares of Stock purchasable
under his or her option or, if another corporation shall be the survivor, such
corporation shall substitute therefor substantially equivalent shares,
securities or property of such other corporation; provided, however, that in
lieu of the foregoing

--------------------------------------------------------------------------------




the Board may make such other provision as it may consider equitable to holders
and in the best interests of the Company.

        (c)    Whenever options under this Plan (including options outstanding
under the Prior Plan as of the effective date of this Plan) lapse or terminate
or otherwise become unexercisable, the shares of Stock which were subject to
such options may again be subjected to options under this Plan. The Company
shall at all times while this Plan is in force reserve such number of shares of
Stock as will be sufficient to satisfy the requirements of this Plan.

5.    Nonstatutory Stock Options.

        All options granted under this Plan shall be nonstatutory options not
entitled to special tax treatment under Section 422 of the Internal Revenue Code
of 1986, as amended (the "Code").

6.    Form of Options.

        Options granted hereunder shall be in such form as the Board may from
time to time determine.

7.    Grant of Options and Option Terms.

        (a)    Automatic Grant of Options.    At each annual meeting of the
stockholders of the Company, those Directors who are eligible to receive options
under this Plan shall automatically be granted options to purchase 15,000 shares
of Stock. In addition, upon the election of an eligible Director under this Plan
other than at an annual meeting of stockholders (whether by the Board or the
stockholders and whether to fill a vacancy or otherwise), such Director shall
automatically be granted options to purchase the number of shares of Stock
described in the preceding sentence. The "Date of Grant" for options granted
under this Plan shall be the date of the annual meeting of shareholders, or the
election as a Director, as the case may be. No options shall be granted
hereunder after ten years from the date on which this Plan was initially
approved and adopted by the Board. As used herein, "Fair Market Value" for the
Stock shall mean the closing sale price of the Stock as reported by the Nasdaq
National Market or the principal securities exchange or over-the-counter market
on which the Stock is listed or quoted on the Date of Grant of such options or,
if the Stock is not then listed on the Nasdaq National Market or any securities
exchange or quoted in the over-the-counter market, the fair market value of the
Stock as determined in good faith by the Board.

        (b)    Option Price.    The option price per share for each option
granted under this Plan shall be equal to the Fair Market Value of the Stock
with respect to which the option is exercisable.

        (c)    Term of Option.    The term of each option granted under this
Plan shall be ten years from the Date of Grant.

        (d)    Period of Exercise.    Options granted under this Plan shall
become exercisable on the date of the next annual meeting of shareholders
following their Date of Grant, if and only if the option holder is a member of
the Board at the opening of business on that date. Directors holding exercisable
options under this Plan who cease to serve as members of the Board may, during
their lifetime, exercise the rights they had under such options at the time they
ceased being a Director for the full unexpired term of such option. Upon the
death of a Director, those entitled to do so under the Director's will or the
laws of descent and distribution shall have the right, at any time within twelve
months after the date of death, to exercise in whole or in part any rights which
were available to the Director at the time of his or her death. Options granted
under this Plan shall terminate, and no rights thereunder may be exercised,
after the expiration of the applicable exercise period. Notwithstanding the
foregoing provisions of this section, no rights under any options may be
exercised after the expiration of ten years from their Date of Grant.

        (e)    Method of Exercise and Payment.    Options may be exercised only
by written notice to the Company at its head office accompanied by payment of
the full option price for the shares of Stock as to which they are exercised.
The option price shall be paid in cash or by check. Upon receipt of such

--------------------------------------------------------------------------------




notice and payment, the Company shall promptly issue and deliver to the optionee
(or other person entitled to exercise the option) a certificate or certificates
for the number of shares as to which the exercise is made.

        (f)    Transferability.    Options granted under this Plan may be
transferred without consideration (or for such consideration as the committee
may from time to time deem appropriate) by the holder thereof to any Family
Member of such director; provided, however, that no subsequent transfer of such
option shall be permitted except for transfers: (i) to a Family Member of such
director; (ii) back to the director; or (iii) pursuant to the applicable laws of
descent and distribution. For this purpose, "Family Member" shall mean (i) any
child, stepchild, grandchild, parent, stepparent, grandparent, spouse, former
spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including any adoptive
relationships, and any other person sharing the transferor director's household
(other than as a tenant or employee); (ii) any trust in which any of the persons
described in clause (i) holds a greater than 50% beneficial interest; (iii) any
foundation in which any of the persons described in clause (i) or the transferor
director controls the management of assets; or (iv) any other entity in which
any of the persons described in clause (i) or the director holds more than 50%
of the voting interests.

        (g)    Amendment.    In addition to the rights set forth in Section 4(b)
of this Plan, the Board may amend or modify any outstanding option in any
respect, provided that the optionee's consent to such action shall be required
unless the Board determines that the action, taking into account any related
action, would not materially and adversely affect the optionee.

8.    Limitation of Rights.

        (a)    No Right to Continue as a Director.    Neither this Plan, nor the
granting of an option or any other action taken pursuant to this Plan, shall
constitute an agreement or understanding, express or implied, that the Company
will retain an optionee as a Director for any period of time or at any
particular rate of compensation.

        (b)    No Stockholders' Rights for Options.    Directors shall have no
rights as a stockholder with respect to the shares covered by their options
until the date they exercise such options and pay the option price to the
Company, and no adjustment will be made for dividends or other rights for which
the record date is prior to the date such option is exercised and paid for.

9.    Effective Date; Amendment or Termination.

        Subject to the approval of the stockholders of the Company, this Plan
shall be effective as of March 6, 1998. Prior to such approval, options may be
granted under this Plan expressly subject to such approval. The Board may amend
or terminate this Plan at any time, subject to any stockholder approval that the
Board determines to be necessary or advisable.

10.    Stockholder Approval.

        This Plan is subject to approval by the stockholders of the Company by
the affirmative vote of the holders of a majority of the votes properly cast by
holders of the shares of Stock of the Company present, or represented and
entitled to vote, at a meeting duly held in accordance with the laws of The
Commonwealth of Massachusetts. In the event such approval is not obtained, all
options granted under this Plan shall be void and without effect.

Approved by directors on March 6, 1998
Approved by stockholders on May 28, 1998
Amended by directors on March 24, 2000
Approved by stockholders on May 26,1999
Amended by directors on December 18, 2000
Amended by directors on March 1, 2001
Approved by stockholders on May 31, 2001


--------------------------------------------------------------------------------



Amended by directors on June 30, 2003
Amended by directors on February 26, 2004
Approved by stockholders on May 27, 2004
Amended by directors on December 6, 2005
Amended by directors on March 1, 2006
Approved by stockholders on May 25, 2006

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.2



1998 Director Stock Option Plan
